Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-12 are pending in this office action. This action is responsive to Applicant’s application filed 03/06/2020.
Priority
3.	Applicant’s claim for the benefit of a filed 03/06/2020 is a continuation of 15/718615, filed 09/28/2017, now U.S. Patent #10635688 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 03/06/2020 (the filing date), but depending upon the specific material claimed, could be as early as 09/28/2017. 

Information Disclosure Statement
4.	The references listed in the IDS filed 06/25/2020 have been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,635,688. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-12 in Instant Application that is rejected by corresponding claim(s) in US Patent No. 10,613757 claim 1-12.

Instant Application
US 10,635,688
1. A method for simplified and partially-automated data transfer operations, comprising: 

 	storing, by at least one non-transitory electronic data storage device: 






 	(i) coded rules; and 
 	(ii) data transfer metadata including at least one of a data type, data format,  




 providing, to a remote user device and by at least one of a plurality of electronic processing devices of a plurality of computer servers, a data transfer interface comprising a plurality of interactive graphical input elements; 
 receiving, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and in response to the providing and via at least one of the interactive graphical input elements, an indication of a user request to initiate a data transfer operation, the request comprising: 
 	(a) an indication of a type of data transfer operation requested; and 
 	(b) an indication of at least one value for at least one parameter required to initiate the operation; 
automatically comparing, by the at least one of the plurality of electronic processing 
 automatically identifying, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and based on the comparing, a subset of the set of parameters that are missing from the request; 
automatically fetching, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and from the data transfer metadata, values for the subset of the set of parameters that are missing from the request; 
automatically retrieving data, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and from the database, in accordance with the at least one value for the at least one parameter required to initiate the operation and the values for the subset of the set of 
storing, by the at least one of the plurality of electronic processing devices of the plurality of computer servers, the retrieved data in at least one of a data staging area in the at least one non-transitory electronic data storage device and a target data storage device. 

2. The method of claim 1, further comprising: logging, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and 
         in the at least one non-transitory electronic data storage device, 
metadata descriptive of the request from the user. 

3. The method of claim 1, further comprising: logging, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and 
           in the at least one non-transitory electronic data storage device, metadata 

4. The method of claim 1, further comprising: validating, by the at least one of the plurality of electronic processing devices of the plurality of computer servers, the retrieved data. 


5. The method of claim 4, wherein the validating, comprises: comparing a row count of the retrieved data with a row count of corresponding data in the database. 

6. The method of claim 4, wherein the validating, comprises: comparing a checksum for a column of the retrieved data with a checksum for a corresponding column of data in the database. 

7. The method of claim 4, wherein the validating, comprises: comparing a row count of the retrieved data with a row count of corresponding data in the database; and 


8. The method of claim 4, further comprising: transmitting, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and 

          to the remote user device and via the data transfer interface, in the case that the validating fails, an alert. 

9. The method of claim 1, wherein the indication of at least one value for at least one parameter required to initiate the operation comprises: 

             an indication of at least one database name; and 
an indication of at least one table name. 

10. The method of claim 1, further comprising: 

 	


           identifying, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and 
                 based on at least one of the coded rules, at least one of a data type and a data format that is restricted for read access to a subset of security classes of users; 
identifying, by the at least one of the plurality of electronic processing devices of the plurality of computer servers, 
a security class of a user associated with the received request; 
 identifying, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and 
based on at least one of the indication of at least one value for at least one parameter required to initiate the operation and the values for the subset of the set of parameters that are missing from the request, a data element that matches the at least one of the data type and 
restricting, by the at least one of the plurality of electronic processing devices of the plurality of computer servers, access to the identified data element. 

11. The method of claim 10, wherein the restricting of the access comprises at least one of: 
 	(i) masking the data element during the storing of the retrieved data; and 
 	(ii) excluding the data element from at least one of the retrieving and the storing of the retrieved data. 

12. A method for facilitating data transfer operations, comprising: 
 	storing, by a first non-transitory electronic data storage device, a source database, the source database storing source data; 
storing, by a second non-transitory electronic data storage device, a target 






storing, by a third non-transitory electronic data storage device: 
 	(i) coded rules; 
 	(ii) data transfer metadata including at least one of a data type, data format, compression algorithm, archive type, data partition, and data bucket, for each of the source database and the target database; and 
 	(iii) a listing of parameters required to execute each possible type of data transfer operation; 



providing, to a remote user device and by at least one of a plurality of electronic 
receiving, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and in response to the providing and via the data transfer operation types menu, an indication of a user request to initiate a data transfer operation having a type comprising at least one of an append, a merge, a full refresh, a copy, an import, and an export data transfer operation type; 
receiving, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and in response to the providing and via at least one of the interactive graphical input elements, an indication of at least one value for at least one parameter required to initiate the requested data transfer operation type; 

automatically identifying, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and based on the comparing, a subset of the required parameters that are missing from the request; 
automatically fetching, by the at least one of the plurality of electronic processing devices of the plurality of computer servers and from the data transfer metadata, values for the subset of the required parameters that are missing from the request; 
automatically retrieving data, by the at least one of the plurality of electronic processing devices of the plurality of computer 
storing, by the at least one of the plurality of electronic processing devices of the plurality of computer servers, the retrieved data in at least one of a data staging area in at least one of the non-transitory electronic data storage devices and the target database. 

 	a plurality of computer servers, each computer server comprising a plurality of electronic processing devices; and 
 	at least one non-transitory electronic data storage device in communication with the plurality of computer servers, the non-transitory electronic data storage device        
            storing: 
 	(i) coded rules; 
 	(ii) data transfer metadata including at least one of a data type, data format, 
 	(iii) instructions that when executed by the plurality of electronic processing devices of the plurality of computer servers, result in: 
 	providing, to a remote user device, a data transfer interface comprising a plurality of interactive graphical input elements; receiving, in response to the providing and via at least one of the interactive graphical input elements, an indication of a user request to initiate a data transfer operation, the request comprising: 





 	(a) an indication of a type of data transfer operation requested; and 
 	(b) an indication of at least one value for at least one parameter required to initiate the operation; 
 	automatically comparing, 


applying at least one of the coded rules, the at least one value for at least one parameter required to initiate the operation with a stored indication of a set of parameters required to initiate the operation; 
 	automatically identifying, 


based on the comparing, a subset of the set of parameters that are missing from the request; 
 	automatically fetching, 


from the data transfer metadata, values for the subset of the set of parameters that are missing from the request; 
automatically retrieving data, 


from the database, in accordance with the at least one value for the at least one parameter required to initiate the operation and the values for the subset of the set of 
         storing 

                           the retrieved data in at least one of a data staging area in the at least one non-transitory electronic data storage device and a target data storage device. 
    
2. The system of claim 1, wherein the instructions, when executed by the plurality of electronic processing devices of the plurality of computer servers, further result in: logging, 
       in the at least one non-transitory electronic data storage device, metadata descriptive of the request from the user. 
  
 
3. The system of claim 1, wherein the instructions, when executed by the plurality of electronic processing devices of the plurality of computer servers, further result in: logging, 
       in the at least one non-transitory electronic data storage device, metadata 
    
4. The system of claim 1, wherein the instructions, when executed by the plurality of electronic processing devices of the plurality of computer servers, further result in: 
 	validating the retrieved data. 
    
5. The system of claim 4, wherein the validating, comprises: comparing a row count of the retrieved data with a row count of corresponding data in the database. 
    
6. The system of claim 4, wherein the validating, comprises: comparing a checksum for a column of the retrieved data with a checksum for a corresponding column of data in the database. 
    
7. The system of claim 4, wherein the validating, comprises: comparing a row count of the retrieved data with a row count of corresponding data in the database; and 

   
 8. The system of claim 4, wherein the instructions, when executed by the plurality of electronic processing devices of the plurality of computer servers, further result in: transmitting, 
         to the remote user device and via the data transfer interface, in the case that the validating fails, an alert. 
   
 9. The system of claim 1, wherein the indication of at least one value for at least one parameter required to initiate the operation comprises: 
 	an indication of at least one database name; and 
 an indication of at least one table name. 
    
10. The system of claim 1, wherein the instructions, when executed by the plurality of 
         identifying, 


          based on at least one of the coded rules, at least one of a data type and a data format that is restricted for read access to a subset of security classes of users; 
 	identifying 


a security class of a user associated with the received request; 
 	identifying, 


        based on at least one of the indication of at least one value for at least one parameter required to initiate the operation and the values for the subset of the set of parameters that are missing from the request, a data element that matches the at least one of the data type and the data format that is restricted 
 	restricting access to the identified data element. 
    


11. The system of claim 10, wherein the restricting of the access comprises at least one of: 
 	(i) masking the data element during the storing of the retrieved data; and 
 	(ii) excluding the data element from at least one of the retrieving and the storing of the retrieved data. 
    
12. A system for facilitating data transfer operations, comprising: 
 	a plurality of computer servers, each computer server comprising a plurality of electronic processing devices; and 
 	a plurality of non-transitory electronic data storage devices in communication with the plurality of computer servers, the plurality 
 	a first non-transitory electronic data storage device storing a source database, the source database storing source data; 
 	a second non-transitory electronic data storage device storing a target database, the target database storing target data; and 
 	a third non-transitory electronic data storage device storing: 
 	(i) coded rules; 
 	(ii) data transfer metadata including at least one of a data type, data format, compression algorithm, archive type, data partition, and data bucket, for each of the source database and the target database; 
 	(iii) a listing of parameters required to execute each possible type of data transfer operation; and 
 	(iv) instructions that when executed by the plurality of electronic processing devices of the plurality of computer servers, result in: 
 	providing, to a remote user device, a data transfer interface comprising a plurality of 


 	receiving, in response to the providing and via the data transfer operation types menu, an indication of a user request to initiate a data transfer operation having a type comprising at least one of an append, a merge, a full refresh, a copy, an import, and an export data transfer operation type; 


 	receiving, in response to the providing and via at least one of the interactive graphical input elements, an indication of at least one value for at least one parameter required to initiate the requested data transfer operation type; 





 	automatically identifying, based on the comparing, a subset of the required parameters that are missing from the request; 



 	automatically fetching, from the data transfer metadata, values for the subset of the required parameters that are missing from the request; 


 	automatically retrieving data, from at least one of the source database and the target database, in accordance with the at 


 	storing the retrieved data in at least one of a data staging area in at least one of the non-transitory electronic data storage devices and the target database. 




Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-12 are merely an obvious variation of claims 1-12 of US Patent No. 10,635,688. Therefore, these two sets of claims are not patentably distinct.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
06/17/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156